DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This allowance is in response to the Patent Board Decision where the Examiner was reversed on 06/02/2021. All prior art rejections were withdrawn. 

Examiner’s Statement of Reasons for Allowance
Claims 1-16 and 18-21 are allowed. 
The present invention is directed to: methods and systems for filtering network traffic in an anycasting environment includes receiving network traffic addressed to a plurality of anycasted servers at an edge router, the plurality of anycasted servers comprising one or more anycasted servers. The network traffic is received from the edge server at least one data scrubbing appliance. The at least one data scrubbing appliance filters out undesirable traffic from the network traffic. The at least one data scrubbing appliance "on-ramps" the filtered network traffic to the plurality of anycasted servers. The filtered network traffic is transmitted to the plurality of anycasted servers in a load balanced manner.
The closest prior art, as previously recited, was Cisco Systems (“Cisco,” Whitepaper: “CISCO DDOS PROTECTION SOLUTION-DELIVERING CLEAN PIPES CAPABILITIES FOR SERVICE PROVIDERS AND THEIR CUSTOMERS,” 06/2005) in 
Cisco is directed to: a DDoS protection solution to distinguish between good traffic and bad traffic destined for a mission critical host or application. It detects the presence of an attack but also filters out only the bad traffic, allowing good traffic to pass through enabling business and service continuity. Servers can be anycasted in this system. 
Woodcock discloses a system and method for anycasting a server cluster with round robin load balancing. 
Jin discloses forwarding from an edge router traffic addressed to a first anycast address to another anycast address assigned to each of one or more data cleaning centers in a cleaning center network.  
For example, none of the prior art teaches or suggests the steps of independent claims 1, 2 and 18: transmitting the filtered network traffic from the at least one data scrubbing appliance to at least one of the plurality of anycasted servers assigned to the first anycast address or the subset of servers of the plurality of servers assigned to the third anycast address; and load balancing the filtered network traffic to the plurality of anycasted servers, wherein load balancing the filtered network traffic to the one or more servers comprises prioritizing routing at least some of the filtered network traffic to the subset of the plurality of servers assigned to the third anycast address rather than 
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES J WILCOX/Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439